                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                   ______________________

SHAMUS WRIGHT, SR., and
KENTOINE PENMAN,

               Plaintiffs,

              vs.                                                      CIV-18-01126 WJ/KRS
OFFICER KEVIN MARTINEZ,
a Hobbs Police Department officer;
OFFICER RUBEN GASTELUM,
a Hobbs Police Department officer; and
OFFICER JUAN JAIMES,
a Hobbs Police Department Officer,

               Defendants.

                 MEMORANDUM OPINION AND ORDER
   DENYING PLAINTIFF WRIGHT, SR.’S MOTION FOR SUMMARY JUDGMENT

       THIS MATTER comes before the Court upon Plaintiff Shamus Wright, Sr.’s Motion for

Summary Judgment, filed July 31, 2019 (Doc. 49). Plaintiff claims that he was deprived of his

Fourth Amendment rights to be free of unreasonable seizures following his arrests by Hobbs Police

Department officers. Having reviewed the parties’ pleadings and the applicable law, the Court

finds that Plaintiff’s motion is not well-taken and, therefore, is denied.

                                         BACKGROUND

       Plaintiff Wright contends that the Defendant officers were acting outside of their lawful

authority when he was arrested for refusing to provide identification and because he was verbally

objecting to police activity. Mr. Wright’s co-plaintiff, Kentoine Penman, has filed a separate

motion for summary judgment against the same defendants (Doc. 32) claiming that they violated

his constitutional rights by unlawfully detaining him. The Court will address Mr. Penman’s

motion separately although the factual narrative intertwines both plaintiffs.
I.       Parties’ Positions1

         A.       Plaintiff:

         According to the Complaint and the Joint Status Report (Doc. 22), both Plaintiffs were

standing in a roadway on the evening of June 28, 2018 preparing for the Wright family reunion at

that location. Hobbs Police Department (“HPD”) Officer Juan Jaimes was conducting a nearby

traffic stop and noticed Mr. Penman and De’ Aunte Meridyth standing in the roadway near a

parked car on a residential street. Officer Jaimes decided to detain the two under the state statute

that makes it unlawful for a pedestrian “to walk along or upon an adjacent roadway” where

sidewalks are provided. NMSA 1978, §66-7-339 (“Pedestrian on Roadway” statute). Officer

Jaimes approached Mr. Penman and Mr. Meridyth in his patrol car with his emergency lights

engaged. They began to walk away, Officer Jaimes called them back and Mr. Penman complied.

Officer Jaimes asked Mr. Penman to produce identification, which he did.

         While Officer Jaimes was conducting a records check on Mr. Penman, Officers Gastelum

and Martinez arrived on the scene and tried to get identification from Mr. Meridyth. Mr. Meridyth

walked behind Plaintiff Wright who was standing on a sidewalk. Mr. Wright repeatedly asked the

officers why they were there. The officers told Mr. Wright that he was “interjecting himself” into

their investigation and asked him to produce identification. Mr. Wright refused and explained that

he had done nothing wrong. Officers Martinez and Gastelum informed Mr. Wright that he was

being placed under arrest for Concealing Identity. Officer Gastelum conducted a leg sweep of Mr.

Wright, causing him to go to the ground. Officer Martinez used his body weight to keep Mr.

Wright pinned to the ground and Officer Gastelum handcuffed him. Mr. Wright was taken to the




1
  Because the complaint contains a minimum of facts, the Court turned to the parties’ respective contentions in the
Joint Status Report (Doc. 22) to flesh out the narrative.

                                                         2
patrol unit, transported to Hobbs City Jail and charged with Concealing Identity and Resisting,

Evading and Obstructing an officer.2

         B.       Defendants:

         Defendants claim that while Officer Jaimes was conducting a records check of Mr.

Penman, Mr. Wright approached Officer Martinez and became increasingly vocal about the

officers’ presence. He had his hands in his pockets at the time and when Officer asked him to

remove his hands from his pockets and leave the scene, Mr. Wright refused and began inciting the

crowd against the officers. When Mr. Wright refused to provide identifying information and then

resisted arrest, Officer Gastelum performed the leg sweep. Mr. Wright continued to struggle and

Officer Jaimes came over to assist the other two officers in arresting Mr. Wright after obtaining

Mr. Penman’s information. Officer Jaimes pulled out his Taser and told Mr. Wright to place his

hand behind his back. As the officers were attempting to arrest him, the crowd on the sidewalk

began to move closer to the officers while at the same time several vehicles arrives and the crowd

grew to about forty people. Doc. 22 at 7-8.

         Defendants claim that Mr. Wright continued to yell and escalate the situation and the crowd

was yelling at Officers Gastelum and Martinez as they attempted to place handcuffs on Wright.

Mr. Penman also approached the officers, standing inches away from Officer Martinez’ face and

trying to record the incident. When Officer Jaimes instructed him to back away repeatedly, Mr.

Penman refused. Officer Martinez then informed Mr. Penman that he was under arrest for

repeatedly refusing to step back. Mr. Penman shoved Officer Martinez and ran off. Officer

Martinez pursued Mr. Penman, lunged toward him, picked him up from the ground and forced him


2
 The Complaint alleges that Mr. Penman was detained and that a “records check” was done, but other than these
bare allegations, there is no further information. However, Defendants’ contentions in the Joint Status Report (Doc.
22) fleshes out Mr. Penman’s detention and arrest in more detail. The Court offers them here as an overview of the
parties’ positions.

                                                         3
onto the ground. Officer Jaimes approached Officer Martinez and told Mr. Penman to place his

hands behind his back, but Penman refused. By this time, the crowd had closed in again and was

about three feet away from the officers. Officer Jaimes placed his knee on Penman’s upper back

and pointed the Taser at the crowd of people. The crowd retreated. Officer Jaimes told Mr.

Penman to place his hands behind his back or he would be tased, and Penman complied. Mr.

Penman was arrested and escorted to Hobbs City Jail.

       After arresting Mr. Penman, Officer Jaimes found a small plastic bag that contained a white

powdery substance near the ground where Mr. Penman was detained. Officer Jaimes also searched

the back seat area of his patrol unit where Mr. Penman had been sitting. He found two small plastic

bags, one containing a green leafy substance and the other a white crystalline substance. Mr.

Penman told Officer Jaimes he had just finished smoking weed, that the bag containing the green

leafy substance was his and that the bag with the white powdery substance was cocaine and also

belonged to him. However, Mr. Penman told Officer Jaimes that the small bag containing a white

crystalline substance was not his. Tests conducted with a narcotics reagent kit at the HPD revealed

that the white powdery substance was cocaine, the white crystalline substance was

methamphetamine and that the green leafy substance was marijuana.

       On June 28, 2018, Mr. Penman was arrested for following crimes: 1) Pedestrians in the

Roadway, Resisting; 2) Obstructing, or Evading an Officer; 3) Possession of Cocaine,

Methamphetamine, and Marijuana; and 4) Assault and Battery on a Peace Officer. Mr. Wright

was arrested for the following crimes: 1) Concealing Identity; and 2) Resisting, Evading, or

Obstructing an Officer.




                                                4
         Count I of the Complaint alleges Wrongful Arrest and detention of Mr. Wright, and Count

II alleges Unlawful Detention and seizure of Mr. Penman, both in violation of their Fourth

Amendment rights.

II.      Legal Standard

         Although Mr. Penman’s motion will not be addressed here, both Plaintiffs have filed

summary judgment motions, with the individual officers relying on a defense of qualified

immunity, which shields government officials from liability for civil damages “insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009); Romero v. Story,

672 F.3d 880 (10th Cir. 2012).3 “In resolving questions of qualified immunity at summary

judgment, courts engage in a two-pronged inquiry.” Tolan v. Cotton, 134 S.Ct. 1861, 1865(2014).

The first prong asks whether the facts, taken in the light most favorable to the party asserting the

injury—here the Defendant officers—show that the officer’s conduct violated a federal right. The

second asks whether the right in question was “clearly established” at the time of the violation. Id.

at 1865–66 (citations and quotation marks omitted). The Court may consider these two inquiries

in any order. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).

         Once a defendant asserts a defense of qualified immunity, the burden shifts to the plaintiff

to show that the defendant violated a constitutional or statutory right, and that the right was clearly

established at the time of the conduct. See McBeth v. Himes, 598 F.3d 708, 716 (10th Cir. 2010).

The contours of the right must be sufficiently clear that a reasonable official would understand

what he is doing violates that right.” Thomas v. Kaven, 765 F.3d 1183, 1194 (10th Cir. 2014).




3
 Defendants’ response to Mr. Penman’s motion for summary judgment does not expressly rely on a qualified immunity
defense, although certain language in the brief indicates that they argue the law is not clearly established. See Doc. 40 at 24.

                                                           5
III.   Relevant Law Under Fourth Amendment

       An officer detaining a suspect for the purpose of requiring him to identify himself, has

conducted a seizure subject to the requirements of the Fourth Amendment. Brown v. Texas, 443

U.S. 47, 50–52 (1979) (“since officers lacked any reasonable suspicion to believe that defendant

was engaged or had engaged in criminal conduct, application of the Texas statute to detain

defendant and require him to identify himself violated the Fourth Amendment”); State v. Ortiz,

2017-NMCA-006, ¶ 12, 387 P.3d 323, 327; see also State v. Dawson, 1999–NMCA–072, ¶ 21,

127 N.M. 472, 983 P.2d 421 (concluding that unless there is reasonable suspicion to believe the

defendant was involved in criminal activity, it violates the Fourth Amendment to require the

defendant to produce identification). For reasonable suspicion to exist, an officer “need not rule

out the possibility of innocent conduct;” he or she simply must possess “some minimal level of

objective justification” for making the stop. United States v. Winder, 557 F.3d 1129, 1134 (10th

Cir. 2009). Evidence falling “considerably short” of a preponderance satisfies this standard.

U.S. v. Arvizu, 534 U.S. 266, 274 (2002).

       In evaluating whether an officer had reasonable suspicion, a court is guided by the “totality

of the circumstances” in the case to see whether the detaining officer has a particularized and

objective basis for suspecting legal wrongdoing. U.S. v. Arvizu, 534 U.S. 266, 273 (2002); U.S. v.

Wood, 106 F.3d 942, 945 (10th Cir. 1997) (the existence of objectively reasonable suspicion of

illegal activity does not depend upon any one factor, but on the totality of the circumstances).

Under this standard, officers are allowed to draw on their own experience and specialized training

to make inferences from and deductions about the cumulative information available to them that

might well elude an untrained person. Id.




                                                6
                                                     DISCUSSION

           Courts may decide “which of the two prongs of the qualified immunity analysis should be

addressed first in light of the circumstances in the particular case.” Pearson, 555 U.S. at 236

(2009); Quinn v. Young, 780 F.3d 998, 1004 (10th Cir. 2015). In this case, the Court finds that

there are material disputes as to whether Mr. Wright has shown that Defendants violated his

constitutional rights. Summary judgment will be denied on that basis, and so it is unnecessary to

decide here whether the relevant law was clearly established at the time.

I.         Plaintiff Wright4

           Mr. Wright (or “Plaintiff” for this section of the discussion) asserts that he was a bystander

to a pedestrian stop involving Mr. Penman and that he was arrested for refusing to provide Officer

Martinez with his identification.              His entitlement to summary judgment turns on                         whether

Defendants offer any evidence that they had a legal basis to detain him.

           A.        Officer Safety and Obstruction

           Mr. Wright states that he objected the Officer Jaimes’ detention of Mr. Penman, and that

he repeatedly asked the officers why they were there. Compl., ¶¶30-31; Statements of Fact

(“Facts”) 27, 48. Plaintiff Wright claims that his questions about the officers’ presence prompted

Defendants to accuse him of interjecting himself into their investigation. Fact 23.

           However, Defendants offer evidence suggesting that Mr. Wright was not simply engaging

in verbal speech questioning the officers’ presence, but rather engaging in verbal conduct that

could obstruct the officers’ investigation of the pedestrian stop. See Cordova v. City of Belen, No.

09CV1055 WJ/WDS, 2011 WL 13289669, at *6 (D.N.M. Feb. 9, 2011) (the Constitution does not

provide a blanket “license to interrupt” official business of officers through verbal conduct. Greene


4
    Facts that are presented here and are not disputed are supported by exhibits attached to the parties’ briefs.


                                                              7
v. Barber, 310 F.3d 889, 896 (6th Cir. 2002). Officer Martinez testified that Mr. Wright was

speaking directly to the crowd, “making loud gestures, egging the crowd on to continue with the

whole this is a BS stop, we’re always bothering them, which is enticing [sic] the crowd to do the

same”). He stated that Mr. Wright’s conduct was impeding his ability to continue with the roadway

investigation. Doc. 56-2 at 11 (Transcript of Proceedings before Judge Mark Sanchez in City of

Hobbs v. Emma Smith Wright and Shamu Wright, Sr., D-506-LR-2018-00066 & 67 (Fifth Jud.

Dist., Feb 8, 2019)). Officer Martinez also stated in his Declaration that Mr. Wright was:

       standing up at the front of the group with his hands in his pockets and proclaiming
       very loudly to one and all that he thought the stop was bullshit and the young men
       who were there being questioned hadn’t done anything and didn’t have to talk to
       the Officers. . .[Mr. Wright] was also shouting out questions to Officers Jaimes
       and Gastelum about the reason for the stop, challenging their authority and
       interrupting them as they were attempting to speak to the two subjects who were
       being detained.

Doc. 56-3, ¶¶22-23.

       Plaintiff also states that he complied with Officer Martinez’ requests that he remove his

hands from his pockets. Fact 50. However, Defendants offer evidence directly disputing that fact.

Mr. Wright complied with Officer Martinez’ initial request to remove his hands from his pockets,

but Officer Martinez stated that Mr. Wright put his hands back in his pockets again and had to be

repeatedly asked to remove them or step away. Doc. 56-4 at 1 (Ex. 4, Suppl. Narrative of Pedestrian

Stop); Ex. 3 at 22-26, 35-36, 41-42 (“I asked him again to take his hands out of his pockets and

step back and explained to him that he was making me nervous when he would draw close with

his hands in his pockets.”); Doc. 56-2 at 11 (Ex. 2 at 173) (Martinez testimony that when he asked

Mr. Wright to take a step back, he refused and that he was non-compliant during “[t]he entire

incident”).




                                                8
         The evidence presented by Defendants also indicates that the officers became increasingly

concerned about crowd control and officer safety. Officer Martinez testified that he told Mr.

Wright that he was “interjecting in our traffic stop. . . I told him that he was making me feel unsafe

. . . .”). Doc. 49-5 at 3 (Ex. 5 at 25). He also described Mr. Wright’s conduct as more than just

contentious, and that it included profanities and comments to “amp” the crowd up. See Resp. to

Fact 22; Doc. 56-2 at 158:17-24; 171:8 -173:5 (testifying that Mr. Wright proclaimed: “Eff the

Police. This is BS…They’re always messing with us.”). Officer Martinez explained why he

believed Mr. Wright’s conduct was “obstructing” the investigation:

         Q.       . . . And what exactly did [Mr. Wright] do that you say was obstructing?

         A.      Again, keeping my focus away from the officers that were trying to get the task at
         hand. He's inciting the crowd, putting his hands in his pockets. I'm telling him to leave
         the scene if he doesn't like the outcome of this. He refused to do that. After that I told him
         that he needed to identify himself. Then he started concealing. He said he didn’t have to
         tell me anything.

Doc. 56-2 at 10 (page 171:10-19).

         Plaintiff states that Officers Martinez, Gastelum and Jaimes arrested him for concealing

his identity. Fact 43. Defendants admit that all three officers participated in Mr. Wright’s arrest

for Concealing ID by helping Officer Martinez physically effect that arrest, but dispute that

Officers Gastelum and Jaimes also participated in Mr. Wright’s initial seizure (the order that he

identify himself). Resp. to Fact 43.5

         As mentioned above, Tenth Circuit precedent requires there must be reasonable suspicion

of some predicate, underlying crime before arresting an individual for concealing his or her


5
  This issue has relevance to liability of the individual officers on the initial encounter if it was a detention, since
officers may rely on information furnished by other law enforcement officials to establish reasonable suspicion and
to develop probable cause for arrest. U.S. v. Chavez, 534 F.3d 11338, 1346 (10th Cir. 2008); Karr v. Smith, 774
F.2d 1029, 1031 (10th Cir. 1985) (The collective information of police officers and law enforcement officers
involved in an arrest can form the basis for probable cause, even though that information is not within the
knowledge of the arresting officer).


                                                            9
identity. Keylon v. City of Abq, 535 F.3d 1210, 1217 (10th Cir. 2008). Under New Mexico law,

concealing one’s identity:

       consists of concealing one's true name or identity, or disguising oneself with
       intent to obstruct the due execution of the law or with intent to intimidate, hinder
       or interrupt any public officer or any other person in a legal performance of his
       duty or the exercise of his rights under the laws of the United States or of this
       state.

NMSA 1978, §30-22-3. If Officer Martinez had reasonable suspicion that Mr. Wright was not

merely criticizing the stop/detention of Mr. Penman as a bystander but was actively trying to

interfere with the stop, then Officer Martinez would have legal grounds to request that Mr. Wright

identify himself. Further, even if the officers’ pedestrian stop of Mr. Penman was initially

consensual, an obstruction of that investigation would be in itself reason to detain Mr. Wright. See

NMSA 1978, §30-22-1(D) (“Resisting, evading or obstructing an officer consists of . . . resisting

or abusing any . . .peace officer in the lawful discharge of his duties.”) (emphasis added).

       Defendants have presented evidence creating disputes of material fact concerning whether

Mr. Wright’s conduct incited the crowd and created a situation where there was a concern for

public and officer safety. Based on this evidence, Mr. Wright was not asked for his identification

until the situation had intensified and the officers made him aware that his conduct was interfering

with their investigation. Defendants also offer evidence from which a juror could find that Plaintiff

did not comply with Officer Martinez’ orders to keep his hands in view and/or to step back from

the perimeter of the pedestrian stop. Viewing this evidence under a totality of circumstances and

favorably to Defendants as the non-movants, a reasonable fact finder could conclude that Officer

Martinez had reasonable suspicion that Mr. Wright was engaging in criminal activity, namely

attempting to obstruct an investigation and resisting arrest, and this evidence precludes summary

judgment for Plaintiff Wright.



                                                 10
       B.      Pedestrian on Roadway Statute

       In addition to Obstructing or Evading an Officer, Mr. Wright was also arrested under a

Pedestrians in the Roadway statute, NMSA 1978, §66-7-339, making it a misdemeanor “for any

pedestrian to walk along and upon an adjacent roadway.”

       In the discussion above, the Court has already concluded that Defendants have offered

evidence which would infer to a fact finder that Officer Martinez had reasonable suspicion to

justify Mr. Wright’s detention. Therefore, it is unnecessary to address whether Officer Martinez

also had reasonable suspicion of criminal activity based on the Pedestrians in the Roadway statute.

                                            CONCLUSION

       In sum, the Court finds and concludes that a reasonable fact finder could conclude that

Officer Martinez had reasonable suspicion that Mr. Wright was engaging in criminal activity,

namely attempting to obstruct an investigation and resisting arrest, and this evidence precludes

summary judgment for Plaintiff Wright.

       THEREFORE,

       IT IS ORDERED that Plaintiff Shamus Wright, Sr.’s Motion for Summary Judgment

(Doc. 49) is hereby DENIED for reasons described in this Memorandum Opinion and Order.




                                             _________________________________________
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                11
